Tom, J.
(dissenting). I conclude, based on my review of the record, that plaintiffs own complaint, when considered in the light of her supporting papers and exhibits, fails to support her claim that she was in compliance with the Forbearance Agreement. Hence, the motion court had an adequate basis to deny plaintiffs order to show cause to vacate the foreclosure and stay her eviction. Remanding at this late stage solely for the sake of procedural niceties, when plaintiffs own papers fail to make out a prima facie case for entitlement to relief, unduly *47elevates form over substance. Accordingly, I respectfully dissent.
The narrative background of this case is presented in the majority writing. It should be pointed out that the Forbearance Agreement was entered into on January 20, 1999. Plaintiff defaulted in the September 1999 payment under the agreement, and was served and concededly received the Notice of Auction of her apartment for October 19, 1999. The apartment was purchased by defendant Skeen and the closing took place on December 28, 1999. Plaintiff then waited over five months after the default and four months after the auction sale, until February 25, 2000, to commence the underlying order to show cause to vacate the judgment of foreclosure and to stay the eviction proceeding. Plaintiff’s belated claim of compliance with the Forbearance Agreement four months after the apartment was sold in the auction sale speaks volumes about the lack of merit of her motion as is further reflected by the record. I would note at the outset that defendants contend, and plaintiff does not dispute, that lengthy oral argument on plaintiffs order to show cause was conducted during which plaintiffs counsel conceded that plaintiff defaulted on the Forbearance Agreement. As a result, we have been deprived of apparently dispositive admissions because of plaintiffs own failure to provide a complete recitation of the proceeding.
Further, plaintiff does not dispute that she moved for reargument of the court’s dismissal, that opposing papers setting forth the position of East River and the mortgagee were submitted to the court, and that after reviewing these papers the court denied reargument. Nevertheless, plaintiff failed to mention the reargument motion and specifically defendants’ written opposition thereto in her main brief. The fact that opposition papers were submitted at that time was highly relevant since plaintiffs main appellate argument was that a final v disposition of her order to show cause was made in the absence of any submission from defendants. This clearly was not the case. The court did have the benefit of reviewing defendants’ opposing papers before making a final determination of plaintiffs motion.
However, the record, even as it exists, allows for summary disposal on the merits. The Forbearance Agreement was structured so that any default under its terms would automatically trigger the lender’s (or its assignee’s) already adjudicated foreclosure rights. Plaintiffs allegation in her complaint that she had not defaulted and was in compliance with the Forbear*48anee Agreement ordinarily might present a sufficient basis to survive a CPLR 3211 facial challenge to the pleadings. However, that allegation is contradicted by plaintiffs own documentary evidence. Defendants did not submit opposition papers to plaintiffs order to show cause because of lack of time. Since defendants were basically given only a weekend to respond to plaintiffs order to show cause, no delay may be attributed to them. Nevertheless, oral argument was conducted on the issue of whether plaintiff had complied with the Forbearance Agreement. The court during oral argument apparently explored various omissions in plaintiffs documentary evidence that basically underscored the deficiencies in plaintiffs pleadings. Plaintiff had submitted to the motion court copies of checks and documents together with the supporting affidavit purporting to demonstrate her compliance and her entitlement to relief. Since plaintiff bears the burden of proof on the order to show cause and ultimately bears the burden of demonstrating a prima facie case of entitlement to vacatur, her submissions in the record in this regard are critically important. However, plaintiffs own record demonstrates defaults under the Forbearance Agreement, any one of which would be fatal. Notably, although she complains that she should have an opportunity to amend the pleadings, there is no indication in the record that she has sought to do so.
The Forbearance Agreement required that monthly payments were to be made on the first day of each month, by certified or bank check or in cash. These provisions of the agreement are clear; the photocopies of the checks and payment receipts submitted, though, clearly show that there was no certified check or receipt of payment from July 29, 1999 until September 22, 1999. Two checks issued in September are included, one dated September 22, 1999, and the other dated September 28, 1999, apparently covering September and October 1999 payments. No other check or receipt for September 1999 is included, leading to the conclusion that the September 1999 payment was some three weeks late. Although plaintiff complains that these checks were accepted and held, and later returned, the fact remains that the September payment was untimely, triggering the default.
Defendants claim, and it is undisputed, that plaintiffs attorney conceded at oral argument that, according to the attorney’s own documents, plaintiff submitted a non-certified check for the September payment, which was returned. However, a copy of that first, rejected, check was not submitted *49to the court. Plaintiffs omission from the record of prejudicial but relevant information should not be rewarded.
The majority urges that the retention by the mortgagee of two payments that were later returned uncashed could give rise to a claim of waiver. However, the Forbearance Agreement clearly provides that “any forbearance by the lender and acceptance of monies hereunder shall not be deemed an estoppel, prejudice or waiver of Lender’s right to proceed with the foreclosure action.”
Next, there is the matter of plaintiffs default in monthly maintenance payments to the cooperative corporation. Under the terms of the Forbearance Agreement and the original loan documents, a failure to comply with maintenance payments would constitute a default under both agreements. The co-op commenced a Civil Court summary nonpayment proceeding against plaintiff, concluded by a May 21, 1999 so-ordered stipulation requiring plaintiff to sell or cure the arrears within six months and to make current maintenance payments as they became due. The stipulation is directly referenced in plaintiffs pleadings (]j 13) and a copy is attached therewith as exhibit H. However, she fails to allege that she complied with this stipulation either with current maintenance payments or arrears, an omission that is striking in the context of the pleadings. Defendant East River indicates, and plaintiff does not dispute, that the co-op’s opposition papers to her reargument motion assert that plaintiff was in default of the stipulation. The coop’s brief also indicates that had foreclosure not taken place, the co-op would have moved for a final judgment of possession and a warrant of eviction in the non-payment proceeding. Plaintiff does not deny that plaintiff was in default of the stipulation with the co-op. The omission, though not dispositive, is telling. In the final analysis, though, in order to successfully vacate the foreclosure, plaintiff had to at least allege, and ultimately demonstrate, her complete compliance with the Forbearance Agreement, which incorporated her obligations to remain current with cooperative monthly maintenance payments. She failed to so allege, and her supporting documentation fails to provide any basis from which we might construe the pleadings in her favor in this regard. Hence, here, too, she failed to establish any prima facie case for relief.
On appeal, plaintiff relies significantly on the procedural point that the IAS court acted precipitously in dismissing without awaiting a cross motion to dismiss, and thus abridged her correlating opportunity to respond to such a cross motion. *50The majority frames this as fundamentally a due process violation requiring remand for further proceedings. Were plaintiffs allegations and supporting papers adequate to state a case for relief and were the record complete before us, I might be inclined to agree. However, I fail to see how plaintiff was denied due process considering that: her own documentary evidence does not support her claim of compliance; lengthy oral argument was conducted by the court; all parties fully briefed the court on plaintiffs reargument motion; and plaintiff conceded during oral argument and in her reargument motion that she defaulted under the Forbearance Agreement. Under these circumstances, what purpose would be served by remanding this case for the formality of the various defendants moving to dismiss on the very omissions in the pleadings presented now for our review? Plaintiff can hardly claim surprise or prejudice when the core issue of this matter is readily apparent to all— did she fully comply with the agreement, by repaying arrears and staying current on a monthly basis, or did she not? Her own pleadings and supporting documents indicate that she did not. To remand would constitute a significant waste of judicial resources and an inordinate, and unnecessary, expense to the parties.
Further, defendant Skeen, who claims she was not individually served with plaintiffs summons and complaint dated January 20, 2000, has expended approximately $40,000 to renovate and make repairs to the apartment and presently occupies this apartment with her daughter. Hence, to remand at this late stage of the proceeding especially in light of the deficiencies in plaintiffs pleadings and proof would not do justice to her.
Although the case law is less than consistent on the power to dismiss sua sponte, dismissals, with courts and Judges parsing when that power should be exercised, and, as the majority notes, it is a power that should be used sparingly, nevertheless its validity, in appropriate cases, is well recognized (see, e.g., Macias v New York City Tr. Auth., 240 AD2d 196; Waterman v Waterman, 128 Misc 2d 665). I conclude that in a case such as the one presently before us, involving defaults in money payments to distinct creditors or obligees, followed by opportunities to cure, followed by yet more defaults, in which the pleadings and the proceedings conducted below do not dispel the fact of the defaults, the IAS court’s decision was appropriate.
Rosenberger, J. P., and Saxe, J., concur with Wallach, J.; Tom, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered on or *51about March 1, 2000, reversed, on the law, without costs, and the matter remanded for further proceedings consistent with this Court’s opinion.